Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-9, 12-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches a test and measurement instrument that comprises a digital-to-analog converter having an output sample rate configured to receive a digital sample waveform and a reference clock and output an analog waveform at the sample rate, a waveform synthesizer configured to receive an input waveform having a baud rate less than the sample rate of the digital-to-analog converter by a non-integer rational ratio and to provide the digital sample waveform and a port configured to output the analog waveform, the waveform synthesizer operates in real-time, however, the prior art fails to teach fails to teach a waveform replicator configured to up-sample the input waveform by an integer factor N, where N is greater than 1, a low-pass filter configured to receive the up-sampled input waveform and remove waveform content above the Nyquist frequency of the digital-to-analog converter and a down-sampler configured to down-sample the filtered up-sampled input waveform to match the output sample rate; the prior art does not also teach a waveform symbol clock generator configured to receive the reference clock and output a symbol transition event and a symbol transition sub-sample phase, an edge interpolator configured to receive the input waveform, the symbol transition event and the symbol transition sub-sample phase and output the digital sample waveform having the baud rate less than the sample rate of the digital-to-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845